Howe, J.
The motion to dismiss in this case, on the ground that 'the garnishee, appellant, has no interest or right to appeal, must be *139overruled.. Whatever may be the rule in a case where the judgment has been rendered upon the answers of the garnishee, considered as a confession of judgment — in this case, where the answers wore sought to be disproved, and judgment rendered upon the evidence thus solicited, we think the right to appeal is plain.
Upon the merits, this action is similar in many respects to that of-White v. The Same, 20 An. 188. The objection of the garnishee that he is the attorney at law of the judgment debtor, was, therefore, properly disregarded by the court a qua. Nor was there any force in his objection that no notice of seizure of assets in his hands had been given to the defendant, Bird. Hanna v. Bry, 5 An. 656; Walker v. Creevy, 6 An. 535; St. Romes v. Levee Press, 21 An. 291.
The plaintiff, appellee, has asked in this court that the judgment be amended by making it absolute against the garnishee for the amount of the claim against Bird, and by disallowing the claim of garnishee> which was recognized by the court below, for a fee in collecting the money decreed to belong to Bird. The Code of Practice, art. 264, docs not seem to authorize us to grant the first of these demands; and we are not prepared to say that the allowance of the fee was erroneous.
It is therefore ordered that the judgment appealed from be affirmed, with costs.